229 F.2d 162
Charles HYDER, Appellant,v.ESSO STANDARD OIL COMPANY, Incorporated, Appellee.
No. 7103.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1956.Decided Jan. 11, 1956.

J. Nat Hamrick, Rutherfordton, N.C.  (Hamrick & Hamrick, Rutherfordton, N.C., on brief), for appellant.
William C. Meekins, Asheville, N.C.  (Meekins, Packer & Roberts, Asheville, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for defendant in a highway accident case in which the jury found the plaintiff guilty of contributory negligence.  Appellant complains because the trial judge sustained an objection to an argumentative question asked on cross examination of a witness and because, as he contends, the charge on contributory negligence did not adequately deal with that subject.  Appellant acquiesced in the action of the judge in sustaining the objection to the question, asked no more definite instructions on contributory negligence and objected at the time to no portion of the charge relating thereto.  We have examined the record, however, and find no error in the matters complained of.  The right of plaintiff to cross examine was not improperly restricted and the judge charged fully and correctly on the issue of contributory negligence.  The judgment appealed from will accordingly be affirmed.


2
Affirmed.